Citation Nr: 1019192	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral retropatellar 
pain syndrome of the knees (hereinafter, "bilateral knee 
disorder").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to October 
2002.  Further, his DD Form 214 for this period reflects he 
had an additional 4 years and 11 months of prior active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. which denied the claim.  The RO in Atlanta, Georgia, 
currently has jurisdiction over the Veteran's VA claims 
folder.

The Veteran provided testimony at a hearing before the 
undersigned in February 2007.  A transcript of this hearing 
has been associated with the Veteran's VA claims folder.

In September 2007 the Board remanded this case for further 
evidentiary development, to include a VA examination to 
address the nature and etiology of the Veteran's bilateral 
knee disorder.  The record reflects that such an examination 
was accomplished in March 2010, which, as detailed below, the 
Board finds is adequate for resolution of this case.  All 
other development directed by the remand appears to have been 
completed.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against the Veteran's current bilateral 
knee disorder being incurred in or otherwise the result of 
his active service.


CONCLUSION OF LAW

A chronic bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in October 
2002, which is clearly prior to the July 2003 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via letters dated in March 2006, 
November 2007, February 2009, April 2009, October 2009, and 
January 2010, followed by readjudication of the appeal by an 
April 2010 Supplemental Statement of the Case.  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 and November 2007 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his bilateral knee claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2007 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in November 2002 and March 
2010, the latter of which included an opinion that addressed 
the etiology of the current bilateral knee disorder.  As this 
opinion was based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds it 
is supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings 
of the March 2010 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he developed bilateral 
knee pain while on active duty, and that his problems have 
been continuous since service.

The Board acknowledges that the Veteran's service treatment 
records confirm he was treated for complaints of knee pain 
while on active duty.  For example, records dated in January 
1986 note he complained of a right knee problem/pain of 3 
weeks duration.  There was no injury.  Subsequent records 
from June 1999 reflect he was treated for complaints of left 
knee pain.  Later that same month, he complained of bilateral 
knee pain, and was assessed with bilateral retropatellar pain 
syndrome of the knees.  He was again treated for that 
condition in July 1999, and it was noted on his June 2000 
Report of Medical History.  Nevertheless, no impairment 
appeared on either objective medical evaluation or X-ray 
study.

Private medical records dated in February and April 2004 also 
noted treatment for chronic knee pain.  Moreover, the 
November 2002 VA arranged medical examination noted bilateral 
retropatellar pain syndrome, with subjective findings of 
pain.  However, the examiner stated that there were no 
objective findings, and that X-rays of both knees were 
normal.  Therefore, the examiner concluded that there was no 
objective data to support the diagnosis of bilateral 
retropatellar pain syndrome.  Nevertheless, subsequent 
private medical records dated in January 2007 include 
assessments of bilateral knee lateral patellar compression 
syndrome, and bilateral knee proximal tibiofibular joint 
strain.  Further, the more recent March 2010 VA examination 
diagnosed mild chondromalacia of the patella right and left 
based on history with minimal symptoms on physical 
examination.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against the Veteran's current bilateral knee disorder being 
incurred in or otherwise the result of his active service.

Although the Veteran, as a lay person, is qualified to 
describe his complaints of bilateral knee pain, he is not 
competent to diagnose an underlying disability.  Moreover, as 
detailed above, despite his in-service complaints no chronic 
disability was actually diagnosed during service or for years 
thereafter.  The Board further notes that there was little or 
no objective evidence of knee impairment on the November 2002 
and March 2010, and there has been varying diagnoses of the 
bilateral knee disorder.  Therefore, the Board finds that the 
Veteran's bilateral knee disorder is not the type of 
disability where lay evidence is sufficient to establish 
service connection pursuant to Jandreau, supra.  Rather, it 
is the type of case where competent medical evidence is 
required to resolve the matter.

In this case, the only competent medical evidence to address 
the etiology of the Veteran's current bilateral knee disorder 
is that of the March 2010 VA examination.  Following 
evaluation of the Veteran, the examiner opined that it was 
less likely as not (less than 50/50 probability) that it was 
caused by or a result of the Veteran's active duty status.  
The examiner stated that this was based on review of the 
claims folder, history from the Veteran, and physical 
examination of the Veteran.  The examiner also noted that 
there were several entries in the active duty medical file 
pertaining to the knees; these were scattered over the 22 
year period of active duty and appeared to be of a minor 
nature.  In other words, it appears the examiner's rationale 
was that the in-service complaints were not indicative of the 
current chronic disability.  Moreover, as stated above, the 
Board has already determined this opinion is supported by an 
adequate foundation, and there is no competent medical 
evidence of record which specifically refutes this opinion.  
Therefore, the Board finds that this opinion is entitled to 
the most weight regarding the etiology of the current 
bilateral knee disorder.  As the opinion is against a grant 
of service connection, and supported by stated rationale, the 
Board must conclude that the preponderance of the evidence is 
unfavorable.

For these reasons, the Veteran's claim of service connection 
for a bilateral knee disorder must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


